AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT Co1.,,,
                                                                   . JR.,,...,T.____
                                              SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November I, 1987)
                                   v.
                     ROCKY COLIN(!)
                                                                          Case Number:        13CR0561-JLS

                                                                       Benjamin J. Cheeks
REGISTRATION NO.                                                       Defendant's Attorney
37208298
o-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.            1

D was found guilty in violation ofallegation(s) No.           ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                       Nature of Violation


              I                         nv21, Failure to participate in drug aftercare program




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       March 8 2019
                                                                       Date of Imposition of Sentence


                  FILED
                  MAR l 3 2019
       CLERK, U.S. DISTRICT COURT
     SOUTHERN DISTR1CT OF CALl~ORNIA
     BY                   lit-:"         '"F"'UTY




                                                                                                                      13CR0561-JLS
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                ROCKY COLIN (I)                                                          Judgment - Page 2 of 2
CASE NUMBER:              13CR0561-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 9 months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                                                on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         13CR0561-JLS
